By the Court.

Lumpkin, J.
delivering the opinion.
The only question in this case is was the verdict of the jury, so strongly and decidedly against the weight of evidence as to constrain the Superior Court to grant a new trial, and this Court to reverse its decision in refusing to order a new trial, as a flagrant abuse of its discretion ? We think not.
It does not satisfactorily appear, that the unsoundness of the negro existed at the time of sale. It may have been brought on afterwards. Had the verdict been the other way, we should not have felt compelled perhaps to disturb it. Neither do we as it is. The case was fairly submitted, and the jury were fully competent to weigh the testimony, as they doubtlessly did.
Judgment affirmed.